Exhibit 10.1

 

LOGO [g893011g11k02.jpg]

April 6, 2020

Mr. Carl F. Giesler, Jr.

3012 Reba Dr.

Houston, Texas 77019

Dear Carl:

On behalf of the Board of Directors of SandRidge Energy, Inc. (the “Board”), I
am pleased to offer you (“Executive”) employment in the position of Chief
Executive Officer of SandRidge Energy, Inc. (“Corporation”) from and after
April 6, 2020 (the “Effective Date”).

 

1.

Agreement. This letter agreement (the “Agreement”) describes the terms and
conditions of Executive’s employment and supersedes and preempts in all respects
any prior understandings, agreements or representations by or between the
parties, written or oral, which may have related in any manner to the subject
matter hereof. In the event of any inconsistency between the provisions of this
Agreement and any other plan, program, practice or agreement in which Executive
is a participant or a party, this Agreement shall control. On the Effective
Date, Executive shall become an “at will” employee as defined under Oklahoma
state law.

 

2.

Position. Executive will serve as Chief Executive Officer of the Corporation,
reporting directly to the Corporation’s Board of Directors (the “Board”). In
addition, the Corporation shall cause Executive to be nominated to stand for
election to the Board. If Executive’s employment is terminated for any reason,
he shall be deemed to resign from the Board and the board of directors of any
affiliate of the Corporation to which he has been appointed or nominated by or
on behalf of the Corporation.

 

3.

Base Salary. Beginning June 15, 2020 (the “Compensation Date”), Executive’s
annual base salary will be $350,000 per annum (the “Base Salary”), less
applicable taxes, payable in accordance with the Corporation’s normal payroll
practices as in effect from time to time. From the Effective Date until the
Compensation Date, Executive will receive no compensation from the Corporation,
other than as described below.

 

4.

Annual Bonus. Executive will participate in the Corporation’s Annual Incentive
Plan (“AIP”) (or any successor bonus plan) and Executive’s target bonus amount
will be 50% of Executive’s annual base salary (the “Target Bonus”), determined
in the sole discretion of the Board. Executive’s annual bonus target will be
reviewed periodically by the Board and the Compensation Committee, with any
modifications at the sole discretion of the Board. Executive’s annual bonus will
be subject to the terms and conditions contained in the AIP.

 

5.

Long-Term Incentive Award. Effective as of the Effective Date, you will receive
an award of 1,000,000 Restricted Stock Units (the “Initial RSU Grant”) under the
2016 Omnibus Incentive Plan (As Amended and Restated as of August 8, 2018) (the
“Incentive



--------------------------------------------------------------------------------

 

Mr. Carl F. Geiser

April 6, 2020

Page 2

  Plan”). This Initial RSU Grant will be subject to the terms and conditions of
the Incentive Plan, and will (i) be settled in shares of the Corporation’s
common stock upon vesting, and (ii) vest in three equal installments on each of
the first, second, and third anniversaries of the Effective Date (the “Vesting
Dates”). Notwithstanding the preceding sentence, if Executive’s employment is
terminated for any reason before the Compensation Date, Executive shall forfeit
all of the Initial RSU Grant, and if Executive’s employment is terminated after
the Compensation Date but before the third Vesting Date, (x) for any reason
other than Cause (as defined in the Incentive Plan), an additional portion of
the unvested Initial RSU Grant shall be vested, equal to the product of the
number of the Initial RSU Grant shares that are not vested as of Executive’s
employment termination, multiplied by a fraction, the numerator of which is the
number of days between the Effective Date and the date of Executive’s employment
termination, and the denominator of which is 1095, and (y) for Cause, Executive
shall forfeit all of the Initial RSU Grant, including any vested portion. Upon a
Change in Control (as defined in the Incentive Plan) the Initial RSU Grant shall
vest in full and, if Executive’s employment is terminated for any reason other
than Cause (as defined in the Incentive Plan) either during (x) the 12 months
immediately following or (y) the three months immediately preceding the Change
in Control, Executive shall receive a lump sum payment equal to 1 times the sum
of the Base Salary and the Target Bonus, which would be in lieu of any payments
or benefits under the Corporation’s Special Severance Plan and any other plan or
program providing severance.

 

6.

Benefit Programs. During Executive’s employment, Executive will be eligible to
participate in the retirement, welfare, incentive, fringe and perquisite
programs generally made available to executive officers of the Corporation,
including the Corporation’s Paid Time Off Policy, in accordance with the terms
and conditions of the applicable plan or policy. Except as described in
Section 5 above, beginning on the Compensation Date, Executive will be eligible
to participate in the corporation’s Special Severance Plan, in accordance with
its terms and conditions. The Corporation reserves the right to change the
benefit programs at any time.

 

7.

Business Expenses. Upon presentation of reasonable substantiation and
documentation as the Corporation may specify from time to time, the Employee
shall be reimbursed in accordance with the Corporation’s expense reimbursement
policy, for all reasonable out-of-pocket business expenses, including but not
limited to reasonable commuting expenses between Executive’s residence in
Houston, Texas and the Corporation’s offices Oklahoma City, Oklahoma, including
hotel or other temporary housing, incurred and paid by Executive, as well as
reasonable legal expenses incurred and paid by Executive related to this
Agreement, not to exceed $5,000.

 

8.

Restrictive Covenants. As a condition to employment with the Corporation,
Executive will be required to sign a restrictive covenant agreement in a form
satisfactory to the Corporation, which shall include confidentiality and
non-disclosure obligations, non-competition, and employee and customer
non-solicitation restrictions (“Restrictive Covenant Agreement”). The
Restrictive Covenant Agreement will last during the Employee’s employment and,
if terminated after the Compensation Date, for a further 6



--------------------------------------------------------------------------------

 

Mr. Carl F. Geiser

April 6, 2020

Page 3

  months. Furthermore, Executive agrees not to disparage, or encourage or induce
others to disparage, Carl Icahn and his family, the Corporation and its
affiliates, related, parent, and subsidiary companies, and each of their
officers, directors, employees, and clients (the “Released Parties”), with any
third party, including, but not limited to, newspapers, authors, publicists,
journalists, bloggers, gossip columnists, producers, directors, media
personalities, and the like. For purposes of this Agreement, the term
“disparage” includes, without limitation, comments or statements on the
internet, to the press and/or media, to any Released Party or to any individual
or entity with whom any of the Released Parties have a business relationship
which would adversely affect in any manner (i) the conduct of the business of
any of the Released Parties (including, without limitation, any business plans
or prospects) or (ii) the business reputation of any the Released Parties.

 

9.

Withholding. The Corporation may withhold from any amounts payable under this
Agreement all taxes that the Corporation reasonably determines to be required to
be withheld pursuant to any law, regulation, or ruling. However, it is
Executive’s obligation to pay all required taxes on any amounts paid under this
Agreement, regardless of the extent to which amounts are withheld.

 

10.

Governing Law. To the extent not preempted by federal law, the provisions of
this Agreement shall be construed and enforced in accordance with the laws of
the State of Oklahoma, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
provision to the substantive law of another jurisdiction. Each party hereby
agrees that Oklahoma City, Oklahoma is the proper venue for any litigation
seeking to enforce any provision of this Agreement, and each party hereby waives
any right it otherwise might have to defend, oppose, or object to, on the basis
of jurisdiction, venue, or forum nonconveniens, a suit filed by the other party
in any federal or state court in Oklahoma City, Oklahoma to enforce any
provision of this Agreement.

Executive’s execution of this letter will constitute a representation by
Executive that he is not currently a party to any agreement that would inhibit
Executive’s ability to accept and perform the duties of the position being
offered.

 

SandRidge Energy Inc.     Agreed to and accepted by: By:   /S/Jonathan Frates  
  /S/Carl F. Giesler, Jr.  

Jonathan Frates

Chairman of the Board

    Carl F. Giesler, Jr.